DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/627,326
Claims 1-8 have been examined on the merits.  Claims 1-5 and 7-8 are original.  Claim 6 is currently amended.
Claims 4 and 8 are currently non-statutory.  These claims have been rejected under 35 U.S.C. 101 but are not included in the prior art rejection (below) given that the claims 4 and 8 are non-statutory.  Please revise claims 4 and 8 into statutory form.
Priority
Applicants identify the instant application, Serial #:  16/627,326, filed 12/29/2019, as a national stage entry of PCT/FR2018/000188, International Filing Date: 07/04/2018, which claims foreign priority to French patent application 1700713, filed 07/05/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Applicant is advised that should claim 3 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  The phrase “to use in the prevention and/or treatment of hepatocellular carcinoma” of claim 6 is interpreted as an intended use limitation, which is NOT considered to further limit the scope of the claim.  Please cancel claim 6 to render moot this objection.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4 and 8
Claims 4 and 8 are drawn to “Use of”, which is not a statutory class of claims.  See MPEP 2173.05(q).  Statutory claims include processes, machines, manufactures and compositions of matter.  See MPEP 2106(I).
Applicants should revise claims 4 and 8 into a statutory class OR cancel claims 4 and 8 to render moot this rejection.
Please note that claims 4 and 8 have not been included in the prior art rejection, below, since these claims are currently of a non-statutory nature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 8 are drawn to “Use of” claims which do not contain any active steps required to carryout the stated objectives in each of claims 4 and 8.  Therefore, the artisan is not certain to what specific step(s) claims 4 and 8 are drawn that are required to carryout the claimed objectives.
claims 4 and 8 indefinite) since the artisan does not know to what specific step(s) claims 4 and 8 are drawn that are needed to carryout the objectives of said claims.
To render this indefiniteness rejection moot:  Applicants should either cancel claims 4 and 8 or revise into process claims that have claimed/disclosed steps needed to carryout the objectives of said claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BARON (WO 2014/107617 A1).
Remember claims 4 and 8 are non-statutory (see 35 USC 101 rejection, above) and hence are NOT included in the prior art rejection.  It would not make sense to reject under prior art rationale any non-statutory claims.
The reference BARON teaches a pharmaceutical composition containing (“containing” is synonymous with “comprising”, which is open-ended transitional phrase according to MPEP 2111.03(I)) imeglimin in combination with one or more inert, non-toxic and pharmaceutically acceptable (“inert, non-toxic and pharmaceutically acceptable” are interpreted as inherent in any additives such as “excipients or vehicles” 
Furthermore, para [0202] of BARON teaches a pharmaceutical composition containing imeglimin AND a second active ingredient (unspecified by instant claim 3 or para [0202]; last line of para [0202] teaches “further comprising other medicinal or pharmaceutical agents”).
The phrase “to use in the prevention and/or treatment of hepatocellular carcinoma” of claims 1-3 constitutes an intended use limitation, which is not considered to further limit the scope of the claims.  Nothing precludes the use(s) as claimed.  This anticipates instant claims 1-3.  Instant claim 6, which is a substantial duplicate (see, above) of claim 3, is similarly rejected as anticipated by para [0202] of BARON for the same rationale as instant claim 3 (above).
Conclusion
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-4, 6, and 8 are not presently allowable as written.
Claim 5 is free of the prior art.  
Claim 7 is presently allowable as written.  There is no known prior art reference that anticipates claim 5 or claim 7:  a pharmaceutical composition or combination medication comprising imeglimin AND sorafenib (see “SEARCH 6” in enclosed search notes).  Furthermore, sorafenib is a known chemotherapy drug used in the treatment of cancer (see page 1 of Specification) whereas imeglinib has applications in diabetes 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625